OPINION.
Ivins :
The war was declared terminated by resolution of Congress for certain purposes, including computation of taxes, on March 3, 1921, and the taxpayer thought that since 61 days of 1921 were thus regarded as prior to the termination of the war, he should be entitled to 61/365 of the $3,500 allowance made in the Revenue Act of 1918. But taxes for the year 1921 must be computed under the Revenue Act of 1921 which, for the purpose of computing income, etc., is retroactive to January 1, 1921. Section 1400 (a) of the 192Í act specifically repealed Title II of the 1918 act as of January 1. 1921. The exemption relied on having been thus repealed, and there being nothing in the Revenue Act of 1921 to justify any such deduction, the Commissioner was correct in disallowing the taxpayer’s claim, and his determination should be approved.